By the Court.

The -plaintiffs are not entitled to contribution upon the facts reported. Here was no deliberate act done for the preservation of the whole, except the separating the masts and rigging from the hull, after they were carried overboard by the violence of the weather. At the utmost, all that the plaintiffs could claim would be a contribution proportioned to their value, when thus hanging by the side of the vessel. But in fact the cargo has been held already to pay a salvage to another vessel, which was the means of finally saving it to its owners.

Plaintiffs nonsuit.